PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of                             

Wulf, et al.		   		     :

Application No.  16/713,747
:	DECISION ON PETITION
Filed:    December 13, 2019
:
Attorney Docket No.  2058.C89US1

This is responsive to the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed on May 12, 2022.  

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted

The above-cited application became abandoned on December 29, 2021, for failure to reply in a timely and proper manner to the non-final Office action mailed on September 28, 2021, which set a shortened statutory period for reply of three (3) months from its mailing date.  Extensions of time under 37 CFR 1.136(a) were available.  A Notice of Abandonment was mailed on April 14, 2022, indicating that a reply to the non-final Office action was not timely received.

A review of the application file record revealed that a reply to the non-final Office action was filed on January 28, 2022, and was accompanied by a request for extension of time under 37 CFR 1.136(a) within the first month. Based on the aforementioned, it appears that the application was improperly held abandoned as a timely response to the non-final Office action was received prior to expiration of the period set for reply.  The holding of abandonment is withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 3624 for further processing.

Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to Technology Center GAU 3624 at (571) 272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET